DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 10 August 2020.
Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner. 
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: the following 112(f) invocations have been identified by the Office.
A. “radial retention feature”; Claims 1-3, 9-15, and 20:
see reference character number 155, 157, 159, the corresponding structure retains each of the blade root portions within the rotatable annular outer drum rotor, and can comprise shroud hooks (also known as shroud hangers), or equivalent structures, see  paragraph [0053], FIG. 5, 9A-9E.
The Examiner notes those claims which do not invoke a 112(f) interpretation have recited sufficient structure (i.e. have claimed the retaining features are hooks) which perform the function of retaining.
B. “axial retention feature”; Claim 9:
see reference character number 147, the corresponding structure retains each of the blade root portions within the rotatable annular outer drum rotor, and can comprise a rotating shroud of the rotatable annular outer drum, or equivalent, see  paragraph [0055], FIG. 5.

Claim Objections
Claims 9 and 14 are objected to because of the following informalities: 
Regarding Claim 9:
For sake of clarity, the claim language, "wherein each of the blade root portions further comprise one or more axial retention features for  axially retaining each of the blade root portions within the rotatable annular outer drum rotor" is objected to because, as best understood by the Examiner in light of [0054] of the Instant Specification, the axial retention features are not a structural feature of the blade root portion, rather the axial retention feature is a separate structure of the turbomachine that cooperates with the blade root portions. Thus, the Examiner suggests amending the claim language to instead be, "wherein the turbomachine further comprises 
Regarding Claim 14: 
The Examiner notes the claim language "the at least one additional sealing member" renders the claim unclear because "at least one additional sealing member lacks sufficient antecedent basis for the limitation in the claim. The Examiner suggests amending claim 14 to instead depend on claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claim(s) 1-2, 4-5, 7, 9-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krebs et al (US 3703081 A), hereafter referred to as Krebs.
Regarding Claim 1, Krebs discloses the following:
 A turbomachine (10), comprising:
a rotatable annular outer drum rotor (54) connected to a first plurality of blades (64),
each of the first plurality of blades (64) comprising a blade root portion (portion of 81 that meets blade 64) secured to the rotatable annular outer drum rotor (54), each of the blade root portions (portions of 81 that meets blades 64) comprising one or more radial retention features (85, 89) for radially retaining each of the blade root portions (portions of 81 that meets blades 64) within the rotatable annular outer drum rotor (54), 
at least one of the one or more radial retention features (85, 89) comprising at least one sealing member (shroud extension 81) integrated therewith (Col. 4, line 66 - Col. 5, line 5).
Regarding Claim 2, Krebs discloses the following:
The turbomachine (10) of claim 1, 
wherein the turbomachine (10) comprises a compressor section (26).
Regarding Claim 4, Krebs discloses the following: 
The turbomachine (10) of claim 1, 
wherein the one or more radial retention features (85, 89) further comprise a plurality of radial retention features (85, 89), the plurality of radial retention features (85, 89) comprising, at least, opposing radial retention hooks (85, 89; Col. 5, lines 15-20).
Regarding Claim 5, Krebs discloses the following: 
The turbomachine (10) of claim 4, 
wherein the opposing radial retention hooks (85, 89; Col. 5, lines 15-20) comprise, at least, a first radial retention hook (89) and a second radial retention hook (85), at least one of the first radial retention hook (89) or the second radial retention hook (85) comprising the at least one sealing member (shroud extension 81) on an inner surface thereof (The Examiner notes the shroud 81 is present on both radial retention hooks).
Regarding Claim 7, Krebs discloses the following:
The turbomachine (10) of claim 5, 
wherein the at least one sealing member (shroud extension 81) further comprises a first sealing member (shroud extension 81) and a second sealing member (shroud extension 81), the first and second radial retention hooks (85) (85, 89; Col. 5, lines 15-20) comprising the first and second (The Examiner notes the shroud 81 is present on both radial retention hooks) sealing members (shroud extension 81), respectively, on inner surfaces thereof.
Regarding Claim 9, Krebs discloses the following: 
 The turbomachine (10) of claim 1, 
wherein each of the blade root portions (portions of 81 that meets blades 64) further comprise one or more axial retention features (lip 91 which is received in a corresponding groove in the shell 54; see FIG. 3-4, Col. 5, lines 28-31) for axially retaining each of the blade root portions (portions of 81 that meets blades 64) within the rotatable annular outer drum rotor (54).
Regarding Claim 10, Krebs discloses the following: 
The turbomachine (10) of claim 9, 

Regarding Claim 11, Krebs discloses the following: 
The turbomachine (10) of claim 10, 
wherein the rotating shroud (as seen in FIG. 3, the groove in the rotating drum 54 cooperating with lip 91 comprises a shroud which helps to seal the flowpath, in as much as the instant application) and the at least one sealing member (shroud extension 81) are spaced apart from each other (as seen in FIG. 3).
Regarding Claim 12, Krebs discloses the following: 
 The turbomachine (10) of claim 1, 
wherein each of the first plurality of blades (64) comprises a blade tip portion opposite the blade root portion (portion of 81 that meets blade 64), the blade tip portion comprising at least one additional sealing member (79).
Regarding Claim 13, Krebs discloses the following: 
 The turbomachine (10) of claim 12, 
wherein the blade tip portion further comprises at least two arm members (fore and aft portions of the platform above 79) each comprising at least one of the additional sealing members (fore and aft portions of 79 that cooperate with the fore and aft portions of the seal teeth as see in FIG. 4).
Regarding Claim 15, Krebs discloses the following: 
 A blade for a turbomachine (10), comprising:

wherein the blade root portion (portion of 81 that meets blade 64) comprises one or more radial retention features (85, 89) for radially retaining each of the blade root portions (portions of 81 that meets blades 64) within the rotatable annular outer drum rotor (54), and
wherein at least one of the one or more radial retention features (85, 89) comprises at least one sealing member (shroud extension 81) integrated therewith (Col. 4, line 66 - Col. 5, line 5).
Regarding Claim 16, Krebs discloses the following: 
 The blade of claim 15, 
wherein the one or more radial retention features (85, 89) further comprise a plurality of radial retention features (85, 89), the plurality of radial retention features (85, 89) comprising, at least, opposing radial retention hooks (85, 89; Col. 5, lines 15-20).
 Regarding Claim 17, Krebs discloses the following: 
The blade of claim 16, 
wherein the opposing radial retention hooks (85, 89; Col. 5, lines 15-20) comprise, at least, a first radial retention hook (89) and a second radial retention hook (85), at least one of the first radial retention hook (89) or the second radial retention hook (85) comprising the at least one sealing member (shroud extension 81) on an inner surface thereof.
Regarding Claim 19, Krebs discloses the following: 
The blade of claim 17, 
wherein the at least one sealing member (shroud extension 81) further comprises a first sealing member (shroud extension 81) and a second sealing member (shroud 
Regarding Claim 20, Krebs discloses the following: 
The blade of claim 15, 
wherein each of the first plurality of blades (64) comprises a blade tip portion opposite the blade root portion (portion of 81 that meets blade 64), the blade tip portion comprising at least one additional sealing member (79).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs et al (US 3703081 A), hereafter referred to as Krebs.
 Regarding Claim 6, Krebs discloses the following: 
 The turbomachine (10) of claim 5,
Krebs does not explicitly disclose the following:
wherein the opposing radial retention hooks further comprise a third radial retention hook extending from the second radial retention hook.
However the Examiner notes the following:
MOTIVATION STATEMENT
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention hooks as disclosed by Krebs, to have a third retention hook extending form the second radial retention hook, with the reasonable expectation of successfully providing additional support for the blade, since the courts have held that the mere duplication of parts has no patentable significance unless an new and unexpected result is produced, and the Applicant has failed to provide evidence of new and unexpected results of providing an additional hook.
Regarding Claim 8, Krebs discloses the following: 
 The turbomachine (10) of claim 5,
Krebs does not explicitly disclose the following:
wherein the first radial retention hook defines a first length and the second radial retention hook defines a second length, the second length being at least one and a half times as long as the first length.
However the Examiner notes the following:
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relative dimensions of the lengths of the first and second radial retention hooks, to have the claimed values (i.e. the second length being at least one and a half times as long as the first length), as applicant has not disclosed that such values perform differently than prior art devices, and the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP § 2144.04 for 
Regarding Claim 18, Krebs discloses the following: 
The blade (64) of claim 17,
Krebs does not explicitly disclose the following:
wherein the opposing radial retention hooks further comprise a third radial retention hook extending from the second radial retention hook.
However the Examiner notes the following:
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention hooks as disclosed by Krebs, to have a third retention hook extending form the second radial retention hook, with the reasonable expectation of successfully providing additional support for the blade, since the courts have held that the mere duplication of parts has no patentable significance unless an new and unexpected result is produced, and the Applicant has failed to provide evidence of new and unexpected results of providing an additional hook.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs et al (US 3703081 A), hereafter referred to as Krebs, as applied to claim 1 above, in further view of Schilling et al (US 20100129227 A1), hereafter referred to as Schilling.
 Regarding Claim 3, Krebs discloses the following: 
 The turbomachine (10) of claim 2, Krebs further teaches making the blades and adjacent seals integral has high strength, makes the turbine readily assembled and 
Krebs does not explicitly disclose the following:
wherein the turbomachine comprises the turbine section, 
the turbine section comprising 
a high pressure rotor comprising a high pressure turbine and 
a low pressure turbine comprising counter rotatable low pressure inner and outer rotors located aft of the high pressure rotor, 
the low pressure turbine further comprising the rotatable annular outer drum rotor connected to the first plurality of blades and a rotatable annular inner drum rotor connected to a second plurality of blades.
However Schilling teaches the following:
wherein the turbomachine (10) comprises the turbine section (24, 26), 
the turbine section (24, 26) comprising 
a high pressure rotor (rotor of 24, see FIG. 4)) comprising a high pressure turbine (24) and 
a low pressure turbine (26) comprising counter rotatable low pressure inner and outer rotor (see [0030])s located aft of the high pressure rotor (rotor of 24, see FIG. 4)), 
the low pressure turbine (26) further comprising the rotatable annular outer drum rotor (136) connected to the first plurality of blades (138) and a rotatable annular inner drum rotor (146) connected to a second plurality of blades (148).
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known improved mounting means (Col. 2, lines 16-21; Krebs) of drum rotor type rotors as disclosed by Krebs, to the low pressure 
Regarding Claim 14, Krebs discloses the following: 
 The turbomachine (10) of claim 2, Krebs further teaches making the blades and adjacent seals integral has high strength, makes the turbine readily assembled and disassembled (Col. 2, lines 22-24), and provides a turbine which has minimum weight (Col. 4, lines 58-64).
Krebs does not explicitly disclose the following:
wherein the at least one sealing member and the at least one additional sealing member comprise one or more steps.
However Schilling teaches the following:
wherein the at least one sealing member (abradable seals as shown in FIG. 3 on drum 136 on the shroud extensions to the fore and aft of the second blade 160 from the left) and the at least one additional sealing member (bottom seal, second blade 160 from the left, FIG. 3) comprise one or more steps.
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known improved mounting means (Col. 2, lines 16-21; Krebs) of drum rotor type rotors as disclosed by Krebs, to the low pressure turbine section as disclosed by Schilling, with the predictable result of improving the ability to readily assemble and disassemble drum rotors (Col. 2, lines 22-26; Krebs) as taught by Krebs. The Examiner further notes that applying the improved mounting means of Krebs, which integrates the blade with the fore and aft shroud pieces, to the known low 
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar rotor drum arrangements see Page 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745

/WOODY A LEE JR/Primary Examiner, Art Unit 3745